IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LARANCE SCOTT,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1948

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed September 16, 2016,

An appeal from an order of the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Larance Scott, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.
                               1